Citation Nr: 0738251	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  04-17 720 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
headaches.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for left 
eye disorder to include refractive error, claimed as impaired 
vision.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel

INTRODUCTION

The veteran had active service from October 1979 to April 
1980 and had a period of active duty for training (ACDUTRA) 
from January 9, 1998 to January 11, 1998.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a Board Remand issued in August 2006.  This matter 
was originally on appeal from a June 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico. 

The record shows that the veteran requested a Travel Board 
hearing in April 2004; however, he indicated in May 2004 that 
he either wanted a hearing before the RO or an appeal decided 
on the evidence of record without a hearing instead of a 
Travel Board hearing.  Although the veteran's specific intent 
in the May 2004 form is somewhat unclear, it is evident that 
the veteran no longer wanted a hearing before the Board.  
Therefore, the Board considers the veteran's request for a 
Travel Board hearing hereby withdrawn.

In regard to the veteran's ambiguous request for a local 
hearing before the RO, the record reflects that the RO sent 
correspondence regarding scheduling a hearing for the veteran 
in May 2004 but it is noted that he did not report for the 
hearing scheduled in June 2004.  The veteran has not provided 
explanation for his failure to report or requested that the 
hearing be rescheduled.  Therefore, the Board also considers 
the veteran's request for a local hearing before the RO 
withdrawn.

In August 2006, the Board remanded the issue of entitlement 
to service connection for hearing loss in addition to the 
issues on appeal to the RO for further notification and 
development.  While the case was in remand status, however, 
the RO granted service connection for hearing loss as well as 
tinnitus in its April 2007 rating decision.  Thus, as service 
connection for hearing loss has been granted, that issue is 
no longer before the Board.  It is further observed that no 
issue related to the grants of service connection for either 
hearing loss or tinnitus has been procedurally prepared or 
certified for appellate review.  

The issues of service connection for headaches and a left eye 
disorder to include refractive error claimed as loss of 
vision are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  By an unappealed May 2000 rating decision, the RO 
concluded that the veteran was not entitled to service 
connection for headaches because the there was no record of 
treatment in service for headaches.  The RO explained that 
the veteran's service medical records were negative for 
headaches during regular active service and the medical 
evidence showed that headaches preexisted the veteran's short 
period of ACDUTRA and were not secondary to the head injury 
sustained on January 10, 1998.  

3.  By an unappealed May 2000 rating decision, the RO 
concluded that the veteran was not entitled to service 
connection for loss of vision of the left eye because 
refractive error was considered a congenital or developmental 
defect which was unrelated to military service and was not 
subject to service connection.  The RO also noted that the 
veteran's VA examination report and medical records regarding 
the 1998 head trauma made no reference to any other left eye 
disability.  

4.  Evidence received subsequent to May 2000 rating decision 
is evidence not previously submitted that relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and presents a reasonable 
possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The May 2000 RO rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1998).   

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for headaches is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 
2002); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2007).

3.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for left eye 
disorder to include refractive error, claimed as impaired 
vision is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 
7105(c) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.302, 
20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2007).    

For reasons explained in greater detail below, the veteran's 
claims are found to be reopened by way of the submission of 
new and material evidence.  Thus, no further notification or 
assistance is necessary to develop facts pertinent to the 
claims.  Accordingly, the Board will proceed with appellate 
review.  


II.	New and Material Evidence 

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  The 
definition of "new and material evidence" was revised in 
August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45, 620 (Aug. 29, 
2001).  

As the veteran's application to reopen his claims for 
entitlement to service connection was initiated in February 
2003, the revised definition of "new and material evidence" 
is applicable to his claims.

Headaches

The veteran initially filed a claim for service connection of 
headaches in April 1999.  In the May 2000 rating decision, 
the RO concluded that the veteran was not entitled to service 
connection for headaches because the veteran's service 
medical records were negative for headaches during his 
regular active service and the medical evidence showed that 
headaches preexisted the veteran's short period of ACDUTRA 
and were not secondary to the head injury sustained on 
January 10, 1998.  The veteran received notification of the 
denial of his claim and was advised regarding his appellate 
rights in June 2000 correspondence; however, he did not 
pursue an appeal at that time and the rating decision became 
final.  The Board notes that the evidence considered by the 
RO prior to rendering its May 2000 rating decision included 
the veteran's service medical records to include Reserve 
records, the September and October 1999 VA examination 
reports to include the September 1999 brain and spinal cord 
examination report noting a diagnosis of "headaches, 
posttraumatic by history", the DA Form 2173 describing the 
head injury sustained on January 10, 1998 during the 
veteran's ACDUTRA period, the supplementary November 1999 
medical opinion based on claims file review noting that the 
veteran's headaches pre-existed the 1998 head trauma, private 
treatment records dated from January 1997 to April 1998, VA 
treatment records dated from March 1989 to January 1998, and 
the April 1999 claim (VA Form 21-526).    
The evidence associated with the claims folder since May 2000 
consists of VA treatment records dated from September 2002 to 
May 2003, private treatment records dated from January 1997 
to April 2004, the VA examination report dated in April 2007, 
and numerous written statements from the veteran dated from 
February 2003 to June 2007.  Except for some duplicative 
private medical records, the aforementioned evidence was not 
previously considered by VA prior to the May 2000 decision 
and, consequently, qualifies as "new" evidence.  

The Board further finds that the newly submitted evidence is 
also material.  Specifically, the veteran's VA treatment 
records from February 2003 to May 2003 include tentative 
assessments of tic douloreaux (i.e., a neurological disorder) 
to which his claimed headaches have been attributed by a 
physician (J.F-A, M.D.) and which may be related to the 1998 
head injury.  This information was not of record and was not 
considered by the RO at the time of the May 2000 rating 
decision.     

Thus, the evidence received subsequent to the May 2000 rating 
decision was not previously considered by VA, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
because it contains evidence that the veteran's current 
headaches may be related to a neurological disorder that may 
be related to the 1998 head injury sustained during the 
veteran's period of ACDUTRA.  

Accordingly, having determined that new and material evidence 
has been submitted, the veteran's claim for service 
connection for headaches is reopened.

Left Eye Disorder

The veteran initially filed a claim for service connection of 
a left eye disorder and loss of vision in April 1999.  In the 
May 2000 rating decision, the RO concluded that the veteran 
was not entitled to service connection for loss of vision of 
the left eye because refractive error was considered a 
congenital or developmental defect which was unrelated to 
military service and was not subject to service connection.  
The RO also noted that the veteran's VA examination report 
and medical records regarding the 1998 head trauma made no 
reference to any other left eye disability.  The veteran 
received notification of the denial of his claim and was 
advised regarding his appellate rights in June 2000 
correspondence; however, he did not pursue an appeal at that 
time and the rating decision became final.  The Board notes 
that the evidence considered by the RO prior to rendering its 
May 2000 rating decision included the veteran's service 
medical records to include Reserve records, the September and 
October 1999 VA examination reports to include the September 
1999 eye examination report noting a diagnosis of refractive 
error not related to the veteran's 1998 accident, the DA Form 
2173 describing the head injury sustained on January 10, 1998 
during the veteran's ACDUTRA period, the supplementary 
November 1999 medical opinion, private treatment records 
dated from January 1997 to April 1998, VA treatment records 
dated from March 1989 to January 1998, and the April 1999 
claim (VA Form 21-526).    
The evidence associated with the claims folder since May 2000 
consists of VA treatment records dated from September 2002 to 
May 2003, private treatment records dated from January 1997 
to April 2004, the VA examination report dated in April 2007, 
and numerous written statements from the veteran dated from 
February 2003 to June 2007.  Except for some duplicative 
private medical records, the aforementioned evidence was not 
previously considered by VA prior to the May 2000 decision 
and, consequently, qualifies as "new" evidence.  

The Board further finds that the newly submitted evidence is 
also material.  Specifically, a VA treatment record dated in 
February 2003 reveals that the veteran complained of having a 
droopy eye since his 1998 in-service head trauma and reported 
that he was taking Gabapentin at that time.  The veteran is 
considered competent to report the visible symptoms of his 
disorder and when such symptoms began.  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-13 (1992).  It is additionally observed that the 
veteran's VA treatment records from February 2003 to May 2003 
include assessments of palpebrae ptoses (i.e., drooping of 
the upper eyelid).  It is noted that no clinical finding of a 
left eye other than refractive error was of record at the 
time of the May 2000 rating decision.     

Thus, the evidence received subsequent to the May 2000 rating 
decision was not previously considered by VA, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
because it contains evidence that the veteran has a current 
left eye disorder that may be related to the 1998 head injury 
sustained during the veteran's period of ACDUTRA.  

Accordingly, having determined that new and material evidence 
has been submitted, the veteran's claim for service 
connection for a left eye disorder to include refractive 
error is reopened.


ORDER

Having determined that new and material evidence has been 
submitted, the claim for entitlement to service connection 
for headaches is reopened.

Having determined that new and material evidence has been 
submitted, the claim for entitlement to service connection 
for left eye disorder to include refractive error, claimed as 
impaired vision is reopened.  


REMAND

After careful review of the record, the Board finds that a 
remand for further development is necessary before proceeding 
to adjudicate the merits of the veteran's claims.

In regard to the veteran's claims for headaches, the Board 
notes that VA treatment records from February 2003 to May 
2003 include a current tentative assessment of a neurological 
disorder (i.e., tic douloreaux) to which his headaches have 
been attributed and it appears that the diagnosis may be 
associated with the veteran's 1998 in-service head injury.  
However, the veteran has not been afforded with a medical 
examination or medical nexus opinion based on review of the 
claims file with respect to his claim.  

In regard to the veteran's claim for a left eye disorder, the 
veteran's VA treatment records from February 2003 to May 2003 
contain current assessments of ptoses of the left eye which 
may be related to the veteran's 1998 head injury; yet, the 
veteran has not been afforded with a medical examination or 
medical nexus opinion based on review of the claims file with 
respect to his claim for a left eye disorder.



Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain all VA treatment 
records pertaining to any treatment the 
veteran received for headaches and a left 
eye disorder from May 2003 to the present.  
If no treatment records are available, 
such should be noted for the record.  

2.  The veteran should be afforded an eye 
examination by an ophthalmologist to 
determine the identity and etiology of any 
left eye disorder that may be present.  
All indicated evaluations, studies, and 
tests deemed necessary should be 
accomplished and all findings reported in 
detail.  The claims file should be made 
available for review in connection with 
the examination.  The ophthalmologist 
should state whether or not any left eye 
disorder found on examination is at least 
as likely as not (i.e., probability of 50 
percent), etiologically related to the 
veteran's 1998 ACDUTRA head injury or is 
otherwise related to military service to 
include any symptomatology shown in 
service.  The ophthalmologist should also 
comment on whether the veteran's 1998 head 
injury aggravated the veteran's refractive 
error of the left eye.  The 
ophthalmologist should provide a thorough 
rationale for his or her conclusion and 
confirm that the claims file was available 
for review.  Please send the claims folder 
to the ophthalmologist for review in 
conjunction with the examination.
 
3.  The veteran should be afforded an 
examination by a neurologist to determine 
the identity and etiology of any headache 
disorder that may be present.  All 
indicated evaluations, studies, and tests 
deemed necessary should be accomplished 
and all findings reported in detail.  The 
claims file should be made available for 
review in connection with the examination.  
The neurologist should state whether or 
not any headache disorder found on 
examination is at least as likely as not 
(i.e., probability of 50 percent), 
etiologically related to the veteran's 
1998 ACDUTRA head injury or is otherwise 
related to military service to include any 
symptomatology shown in service.  If the 
neurologist finds that the veteran's 
headache disorder pre-existed his 1998 
head injury, he or she should comment on 
whether the veteran's headaches were 
aggravated by the 1998 head injury.  The 
neurologist should provide a thorough 
rationale for his or her conclusion and 
confirm that the claims file was available 
for review.  Please send the claims folder 
to the neurologist for review in 
conjunction with the examination.

4.  After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC) that contains notice of 
all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


